Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The objection to the drawing, set forth in the Non-Final Office Action mailed on 9/03/2020, has been withdrawn because of the amendment filed on 12/02/2020.
3.	The objection to the specification, set forth in the Non-Final Office Action mailed on 9/03/2020, has been withdrawn because of the amendment filed on 12/02/2020.
4.	The interpretation of claims 1, 7, 8 and 13 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, set forth in the Non-Final Office Action mailed on 9/03/2020, has been maintained.
5.	Applicant’s arguments, see remarks page 11-16, filed 12/02/2020, with respect to the rejection of claims 1, 2 and 4-12 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. in the US Patent Application Publication Number US 20100239237 Al have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 12-13, regarding the rejection of claim 1 under 35 U.S.C. 102(a) (1) as being anticipated by Lee et al., that, “(1) First carrier with the associated features: Claim 1 as amended recites the following first carrier features: “a first carrier accommodated in 
The examiner regarded the base 150 of Lee et al. as corresponding to the claimed first carrier. 
However, the base 150 of Lee et al. does not rotate as claimed in claim 1 as amended (Remarks Page 12).
…..
As disclosed by Lee et al., the base 150 and the lens support plate 130 are movable close to each other. The movable does not necessarily mean rotatable.
The base 150 of Lee et al. cannot rotate, based on a first direction perpendicular to an optical axis, with respect to the housing.
Furthermore, considering that the driving coils 151 are mounted on the base 150 of Lee et al., the base 150 of Lee et al. is not rotatable.
Since the claimed first carrier with its associated features is not taught or suggested by Lee et al., claim 1 as amended and its dependent claims are not anticipated by Lee et al (Remarks Page 13)”.
Applicant argues on page 14, regarding the rejection of claim 1 under 35 U.S.C. 102(a) (1) as being anticipated by Lee et al., that, “Accordingly, the correction lens 120 cannot be regarded as equivalent to the claimed optical-reflector.


Since the claimed position control unit with its associated features is not taught or suggested by Lee et al., claim 1 as amended and its dependent claims are not anticipated by Lee et al. (Remarks Page 15)
For at least one of the foregoing reasons, claim 1 as amended and its dependent claims are not anticipated by Lee et al.
Withdrawal of the rejection is respectfully requested.”

Examiner Response:
Applicant’s arguments, see page 11-16, filed 12/02/2020, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive. Therefore the rejection of claim 1 has been withdrawn. However applicant has amended the claim and added the limitation “a first carrier accommodated in the housing and configured to rotate based on a first direction perpendicular to an optical axis, with respect to the housing;….. a plurality of magnets provided to the second carrier at different positions, the plurality of magnets having the same pole or different poles at surfaces facing a plurality of hall sensors;……..
wherein the position control unit is configured to generate the position signal by doing a subtraction to the signals if the plurality of magnets having the same pole at the surfaces facing the plurality of hall sensors; and
the position control unit is configured to generate the position signal by doing an addition to the signals if the plurality of magnets have different poles at the surfaces facing the plurality of hall sensors”. Similarly the rejection of independent claim 7 is withdrawn. Claims 1-11 are now allowed as set forth below. See the reason for allowable subject matter after the rejection of claim 13. 
However the claim limitation(s): “a position control unit” in claim 1, “a signal generating unit” and “input unit” in claim 7, and “a driving control unit” in claim 8 is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The 35 U.S.C. 112 (f) interpretation of the claim limitations are explained below. Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
New claim 13 is rejected over Lee et al. (US 20100239237 A1) in view of Jansen et al.  (Hereinafter “Jansen”) in the US Patent Application Publication Number US 5691965 A.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a position control unit” in claim 1 and claim 13, “a signal generating unit” and “input unit” in claim 7, and “a driving control unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
In this application in claim 1 and 13, the recited “a position control unit” coupled with the functional language “to calculate the signals input from the plurality of hall sensors”.
In this application in claim 7, the recited “a position control unit” coupled with the functional language “to calculate the signals input from the first and second hall sensors” and “input unit” coupled with the functional language, “to receive signals from the first and second hall sensor”.
In this application in claim 8 the recited “a driving control unit” coupled with the functional language “to control a power of magnitude and direction”.
All these limitations in claims 1, 7, 8 and 13 have no structural meaning and are considered a generic placeholder.

In the present application (PGPUB NO: US 20200158793 A1) discloses:

In Paragraph 107, “the signal generating unit 220 of the present disclosure calculates the first signal and the second signal to generate a position signal that is a signal about a current position of the second carrier 120 (S950).”
In Paragraph 026, “the signal generating unit of the present disclosure may generate the position signal by doing the subtraction to the first and second signals. Also, when the first and second magnets have different poles at surfaces facing the first and second hall sensors, the signal generating unit may generate the position signal by doing the addition to the first and second signals”.
In Paragraph 105, “the input unit 210 corresponds to an interface for receiving a signal from the first hall sensor 160-1 and the second hall sensor 160-2 (S910)”. 
In Paragraph 109-110, “[0109] If the position signal is generated in the signal generating unit 220, the driving control unit 240 of the present disclosure accesses and reads information stored in the DB unit 230 and selects control value information corresponding to the position signal (S960). 
[0110] If the control value information is selected as above, the driving control unit 240 of the present disclosure controls the power of magnitude and direction corresponding to the control value information to be applied to the corresponding driving coils 51, 52, thereby performing the OIS operation by the optical-reflector 121 (S970).”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Hereinafter “Lee”) in the US Patent Application Publication Number US 20100239237 A1 in view of Jansen et al.  (Hereinafter “Jansen”) in the US Patent Application Publication Number US 5691965 A.


Regarding claim 13, Lee teaches an apparatus for operating an optical-reflector [120] in Figure 1 (A handshake correction apparatus for correcting an image shake caused by handshake; Paragraph [0003] Line 2-3; FIG. 1 is an exploded perspective view of a handshake correction apparatus 100; Paragraph [0035] Line 3-4), the apparatus comprising:
an optical-reflector (an optical system as the optical reflector) provided at a front of a lens[120] (correction lens 120 as the lens) (The handshake correction apparatus 100 includes a correction lens 120, a lens support plate 130. The correction lens 120 is mounted in the lens Paragraph [0035] Line 8-11) and reflects a light toward the lens [120] (The handshake correction apparatus 100 may be disposed in a barrel structure of a camera. For example, the handshake correction apparatus 100 may be applied to a bent shape-type barrel structure having an optical system that is arrayed to be perpendicular to a direction in which light of a subject is incident; Paragraph [0052] Line 1-9; Optical system reflects light towards the lens);
a carrier [130] (A lens support plate 130 as the carrier)  (The handshake correction apparatus 100 includes a correction lens 120, a lens support plate 130. The correction lens 120 is mounted in the lens support plate 130; Paragraph [0035] Line 8-11) to which the optical-reflector is mounted (The lens support plate 130 is driven in an X-Y axis plane perpendicular to an optical Z-axis; Paragraph [0037] Line 7-9);
first and second magnets [131a/ 131b] [132a/ 132b] (A first pair of magnets 131a and 131b and a second pair of magnets 132a and 132b; Paragraph [0036] Line 1-2) provided to the carrier [130] at different positions (A first pair of magnets 131a and 131b and a second pair of magnets 132a and 132b are respectively assembled at both side ends of the lens support plate 130; Paragraph [0036] Line 1-3; The lens support plate 130 and the base 150 are moved close to each other by the magnetic force between the magnets 131a, 131b, 132a, and 132b and the yokes 160, and make the lens support plate 130 return to its original position; Paragraph [0038] Line 3-10);
a first hall sensor [111] configured to output a first signal corresponding to the position of the first magnet [131a] (The first Hall sensor 111 is disposed to face the first magnet 131a of which polarity is reversed along the first axis direction (the X-axis direction); Paragraph [0041] Line 10-12; the first Hall sensor 111 that detects displacement of the Paragraph [0041] Line 6-8; The Hall sensors 111, 112a, and 112b are positioned to face the magnets 131a, 131b, 132a, and 132b, and sense a magnetic field change of the magnets 131a, 131b, 132a, and 132b, thereby detecting a displacement of the correction lens 120 that moves together with the magnets 131a, 131b, 132a, and 132b; Paragraph [0039] Line 7-12); 
a second hall sensor [112a, 112b] configured to output a second signal corresponding to the position of the second magnet (The pair of the second Hall sensors 112a and 112b are disposed to face the second magnets 132a and 132b of which polarities are reversed along the second axis direction (the Y-axis direction); Paragraph [0041] Line 14-17; the second Hall sensors 112a and 112b that are disposed as a pair in order to detect displacement of the correction lens 120 in the second axis direction (the Y-axis direction) (As the second signal); Paragraph [0041] Line 8-11; The Hall sensors 111, 112a, and 112b are positioned to face the magnets 131a, 131b, 132a, and 132b, and sense a magnetic field change of the magnets 131a, 131b, 132a, and 132b, thereby detecting a displacement of the correction lens 120 that moves together with the magnets 131a, 131b, 132a, and 132b; Paragraph [0039] Line 7-12).
a position control unit [Hall sensor 111, 112a, 112b is the position control unit] (Figure 6 shows the circuit of the position control unit using hall sensors 111, 112a, 112b and the hall sensor determines the position of the lens which is the second carrier) configured to generate a position signal that is a signal about a current position of the carrier [130] (The Hall sensors 111, 112a, and 112b are positioned to face the magnets 131a, 131b, 132a, and 132b in order to detect the position of the correction lens 120. The Hall sensors 111, 112a, and 112b detect displacement of the correction lens 120 in a single-axis direction. The Hall sensors 111, 112a, and 112b are divided into the first Hall sensor 111 that detects displacement of the correction Paragraph [0041] Line 1-11; The position of the correction lens 120 may be precisely detected by averaging outputs of the pair of the second Hall sensors 112a and 112b disposed at both sides of the correction lens 120; Paragraph [0045] Line 7-10); wherein the position control unit generates the position signal when the first and second magnets have the same pole at surfaces facing the first and second hall sensors (FIG. 6 is a circuit diagram for illustrating connection between the pair of the second Hall sensors 112a and 112b. The input terminals 1 and 3 and the output terminals 2 and 4 of the second Hall sensors 112a and 112b may be connected to circuit units, e.g. a differential amplifier circuit 210; Paragraph [0046] Line 1-9; A positive output signal Output+ and a negative output signal Output- of the pair of the second Hall sensors 112a and 112b may be input to the differential amplifier circuit 210 of the main body of the camera via the FPCB, and may be converted into positional coordinates of the correction lens 120 by performing a predetermined operation; Paragraph [0047] Line 5-10), the position control unit generates the position signal when the first and second magnets have different poles at surfaces facing the first and second hall sensors (The handshake correction apparatus may further include a first magnet disposed to face the first Hall sensor, wherein polarity of the first magnet is reversed in the first axis direction, and a pair of second magnets disposed to face the second Hall sensors, wherein polarities of the second magnets are reversed in the second axis direction; Paragraph [0012] Line 1-6)
Lee fails to teach that when the magnet have the same pole at surfaces facing the first and second hall sensors, the position control unit generates the position signal by doing the subtraction to the first and second signals and when the magnet have different poles at surfaces 
Jansen teaches an actuator and an actuator unit which are of simple construction and which can produce rapid rotations of the magnet body with a comparatively low electric power (Column 2 Line 3-5), 
wherein when the first and second magnets have the same pole at surfaces facing the first and second hall sensors, the position control unit generates the position signal by doing the subtraction to the first and second signals, and when the first and second magnets have different poles at surfaces facing the first and second hall sensors, the position control unit generates the position signal by doing the addition to the first and second signals (The actuator unit is characterized in that an actuator in accordance with the invention is used, the Hall sensors of the control system, in the stop positions of the magnet body, being disposed at opposite sides of a plane which contains the axis of rotation and is oriented transversely of one of the magnet poles, the control system comprising a matrix unit having a first input and a second input for signals issuing from the Hall sensors. The Hall sensors supply signals which depend on the perpendicular magnetic induction of the magnetic field at the location of the sensors. During rotation of the magnet body, which has a north pole and a south pole, signals are generated which vary sinusoidally in dependence upon the angle of rotation of the magnet body and which are shifted in phase relative to one another. Surprisingly, it has been found that adding and subtracting these signals results in signals which are measures of both the position and the positional error of the magnet body and which consequently enable the coil means to be controlled so as to obtain a desired position of the magnet body. It is to be noted that a matrix unit is to be understood to mean an arithmetic or adder/subtractor unit; Column 3 Line 46-67). 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee in view of Jansen, because Jansen teaches to generate the position signal by doing the subtraction to the first and second signals and to generate the position signal by doing the addition to the first and second signals generates a high initial torque on the magnet body, so that only a very short time is required to move the magnet body from the one stop position into the other stop position, provides the low power consumption, to provide its construction compact and simple and to provide only a small overall height (Column 2 Line 17-29), exhibits an at least substantially wholly uniform torque characteristic, as a result of which exactly defined rotations of the magnet body can be realized by means of a simple drive (Column 2 Line 60-63), improves the drive efficiency (Column 3 Line 29-30).

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a first carrier accommodated in the housing and configured to rotate, based on a first direction perpendicular to an optical axis, with respect to the housing: …
a second carrier having an optical-reflector for reflecting a light toward the lens and accommodated in the first carrier to rotate based on a second direction perpendicular to both the optical axis and the first direction with respect to the first carrier;
a plurality of magnets provided to the second carrier at different positions, the plurality of magnets having the same pole or different poles at surfaces facing a plurality of hall sensors;
….
wherein the position control unit is configured to generate the position signal by doing a subtraction to the signals if the plurality of magnets having the same pole at the surfaces facing the plurality of hall sensors; and
the position control unit is configured to generate the position signal by doing an addition to the signals if the plurality of magnets have different poles at the surfaces facing the plurality of hall sensors.

Lee et al. (US 20100239237 A1) and Jansen et al.  (US 5691965 A) are regarded as the closest prior art to the invention of claim 1. Lee discloses, “A handshake correction apparatus for correcting an image shake caused by handshake (Paragraph [0003] Line 2-3). FIG. 1 is an exploded perspective view of a handshake correction apparatus 100 (Paragraph [0035] Line 3-4). A base that supports the lens support plate to be movable (Paragraph [0019] Line 5-6). The first  wherein the position control unit is configured to generate the position signal by doing a subtraction to the signals if the plurality of magnets a first carrier accommodated in the housing and configured to rotate, based on a first direction perpendicular to an optical axis, with respect to the housing: …a second carrier having an optical-reflector for reflecting a light toward the lens and accommodated in the first carrier to rotate based on a second direction perpendicular to both the optical axis and the first direction with respect to the first carrier; a plurality of magnets provided to the second carrier at different positions, the plurality of magnets having the same pole or different poles at surfaces facing a plurality of hall sensors;….wherein the position control unit is configured to generate the position signal by doing a subtraction to the signals if the plurality of magnets having the same pole at the surfaces facing the plurality of hall sensors; and the position control unit is configured to generate the position signal by doing an addition to the signals if the plurality of magnets have different poles at the surfaces facing the plurality of hall sensors” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 

Claims 2-6 are allowed by virtue of their dependence from claim 1. 

Regarding claim 7, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a first carrier accommodated in the housing and configured to rotate based on a first direction perpendicular to an optical axis with respect to the housing; …
a second carrier having an optical-reflector for reflecting a light toward the lens a-lens-and accommodated in the first carrier to rotate based on a second direction perpendicular to both the optical axis and the first direction with respect to the first carrier;
first and second magnets provided to the second carrier at different positions, the first and second magnets having the same pole or different poles at surfaces facing the first and second hall sensors;……
wherein, when the first and second magnets have the same pole at the surfaces facing the first and second hall sensors, the signal generating unit generates the position signal by doing a subtraction to the first and second signals; and
when the first and second magnets have different poles at the surfaces facing the first and second hall sensors, the signal generating unit generates the position signal by doing an addition to the first and second signals.


The most pertinent prior art of record to Lee et al. (US 20100239237 A1) and Jansen et al.  (US 5691965 A), failed to specifically teach the invention as claimed. However, the invention of Lee and Jansen, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “a first carrier accommodated in the housing and configured to rotate based on a first direction perpendicular to an optical axis with respect to the housing; …a second carrier having an optical-reflector for reflecting a light toward the lens a-lens-and accommodated in the first carrier to rotate based on a second direction perpendicular to both the optical axis and the first direction with respect to the first carrier; first and second magnets provided to the second carrier at different positions, the first and second magnets having the same pole or different poles at surfaces facing the first and second hall sensors;……wherein, when the first and second magnets have the same pole at the surfaces facing the first and second hall sensors, the signal generating unit generates the position signal by doing a subtraction to the first and second signals; and when the first and second magnets have different poles at the surfaces facing the first and second hall sensors, the signal generating unit generates the position signal by doing an addition to the first and second signals” and also in combination with all other elements in claim 7 distinguish the present invention from the prior art. 

Claims 8-11 are allowed by virtue of their dependence from claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866